323 F.2d 853
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.LOCAL 5881, UNITED MINE WORKERS OF AMERICA, Respondents.
No. 14637.
United States Court of Appeals Sixth Circuit.
October 23, 1963.

Marcel Mallet-Prevost, Asst. General Counsel, N. L. R. B., Washington, D. C., for petitioner.
Grant F. Knuckles, Pineville, Ky., for respondent.
Before CECIL, Chief Judge, and WEICK and O'SULLIVAN, Circuit Judges.
PER CURIAM.


1
This cause is before the Court upon petition of the National Labor Relations Board for an order holding respondents, United Mine Workers of America, Local 5881, Walden Shrum, James Fults and Ambrose Magouirk, guilty of civil contempt of the decree and order of this Court heretofore entered on December 12, 1961, in this cause.


2
Respondents answered said petition and the matter being at issue upon said petition and answer, this Court heretofore referred the matter to the Honorable Leslie R. Darr, Senior District Judge of the Eastern District of Tennessee, to act as Special Master for this Court, to hear the evidence in support of and in opposition to the said petition and to report to this Court his findings of fact, conclusions of law and recommendations.


3
The report of said Special Master has been duly filed in this Court and respondents have filed objections and exceptions thereto. This Court has reviewed the report of said Special Master and the objections and exceptions thereto, and has considered briefs filed in support of and in opposition to the said Special Master's report, and upon consideration thereof is of the opinion that the findings of fact of the Special Master are not clearly erroneous and his conclusions of law are correct and his report together with his recommendations be and they are hereby approved, adopted and confirmed by this Court.


4
From such review, this Court is of the opinion that, except as to Ambrose Magouirk, the allegations of said petition of the NLRB averring that the mentioned respondents have been guilty of civil contempt, have been sustained and proved by clear and convincing evidence, and this Court does find that at the times and in the manner set forth in the said Master's report, the defendant, Local 5881, United Mine Workers of America, Walden Shrum and James Fults, did commit acts in civil contempt of the decree and order of this Court, entered in this cause on December 12, 1961.


5
This Court is of the opinion that the respective fines and sanctions recommended by the Special Master should be imposed to insure obedience of this Court's order; and that the remedies to be applied to insure such obedience be those recommended by the Special Master and those prayed for by the petitioner in its petition.


6
An order in conformity therewith and herewith may be prepared by said petitioner and submitted to this Court for approval and entry.


7
The petitioner shall forthwith prepare and submit for approval a proposed bill of costs to be assessed against the respondents found guilty of civil contempt.